UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GASPAR AVENDAÑO HERNANDEZ,
                   Petitioner,
                                                                   20-CV-1589 (JPO)
                     -v-
                                                               OPINION AND ORDER
 THOMAS DECKER et al.,
                                 Respondents.


J. PAUL OETKEN, District Judge:

       In this action, a petition for a writ of habeas corpus under 28 U.S.C. § 2241, Gaspar

Avendaño Hernandez seeks relief from his detention by U.S. Immigration and Customs

Enforcement. Avendaño Hernandez has filed a letter motion to compel Respondents to release

him pursuant to Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). (Dkt. No. 9.) For the reasons that

follow, the motion is granted.

I.     Background

       The following facts are taken from the petition for writ of habeas corpus, as amended,

and are essentially undisputed for purposes of this motion. (See Dkt. No. 12 (“Pet.”).)

       Petitioner Gaspar Avendaño Hernandez is a resident of Brooklyn, New York. (Pet. ¶ 1.)

On February 6, 2020, he was arrested by U.S. Immigration and Customs Enforcement, or ICE,

and detained at the Hudson County Correction Facility. (Pet. ¶¶ 15, 45.) On February 24, 2020,

Petitioner filed a habeas petition asserting four claims — including, most relevantly, a claim that

he is being denied adequate medical care. (Dkt. No. 1 ¶ 110–15.) On March 30, 2020, Petitioner

filed an amended habeas petition asserting the same claim in the renewed context of the

COVID-19 epidemic. (See Pet. ¶¶ 119–26)




                                                 1
       Petitioner suffers from several severe medical conditions. During Petitioner’s arrest, ICE

officers tased Petitioner between fifteen and twenty times in the legs and back. (Pet. ¶¶ 18–19.)

He subsequently received medical treatment at Maimonides Medical Center, at which he was

diagnosed with a right bundle branch block, or “an interruption or alteration of the electrical

conduction of the heart.” (Pet. ¶ 33.) He was also diagnosed with rhabdomyolysis, “a condition

in which breakdown of muscle fiber release[s] protein into the blood,” potentially resulting in

“damage to the kidneys, dangerous electrolyte abnormalities, [or] death.” (Pet. ¶ 34.) Petitioner

was instructed to obtain “follow-up care with a cardiac specialist,” including “an echocardiogram

and electrocardiogram.” (Pet. ¶ 121.) Petitioner has not yet received this follow-up care during

his detention at Hudson County Correction Facility. (Pet. ¶ 122.)

       On March 22, 2020, the first case of COVID-19 was reported at Hudson County

Correction Facility. (Pet. ¶ 90.) Petitioner faces an increased risk of death from COVID-19 due

to his underlying medical conditions. (Pet. ¶¶ 94, 97.) Hudson County Correction Facility has

implemented some measures to slow the spread of COVID-19 in the facility (Dkt. No. 11 at 4);

however, “[s]ocial distancing is impossible.” (Pet. ¶ 92.)

       On March 23, 2020, Petitioner filed a motion seeking interim release pending disposition

of the habeas petition under Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). The motion argues that

Petitioner is “particularly vulnerable to COVID-19” and that the Hudson County Correction

Facility cannot “respond adequately” to the health risks posed by the disease. (Dkt. No. 9 at 1–

3.)

II.    Legal Standard

       “[T]he federal courts have inherent authority to admit to bail individuals properly within

their jurisdiction.” Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001). This power “is a limited

one, to be exercised in special cases only.” Id. To obtain relief, “[t]he petitioner must


                                                 2
demonstrate that the habeas petition raise[s] substantial claims and that extraordinary

circumstances exist[] that make the grant of bail necessary to make the habeas remedy effective.”

Id. (second alteration in original) (quoting Grune v. Coughlin, 913 F.2d 41, 44 (2d Cir. 1990)).

III.   Discussion

       To obtain interim release under Mapp v. Reno, Petitioner must demonstrate both that his

petition raises “substantial” claims and that “extraordinary circumstances” exist. Each

requirement is discussed in turn.

       A.      Substantial Claims

       Among other claims, the petition for a writ of habeas corpus asserts a claim of deliberate

indifferent to Petitioner’s medical needs while in detention. (Pet. ¶¶ 119–26.) Civil detainees

enjoy the right to be free from deliberate indifference to their serious medical needs. See

Charles v. Orange County, 925 F.3d 73, 85–86 (2d Cir. 2019). For federal detainees, the

relevant guarantee is the Fifth Amendment’s Due Process Clause. See id. That guarantee

encompasses the rights of Petitioner, as the Due Process Clause applies to “all ‘persons’ within

the United States, including aliens, whether their presence here is lawful, unlawful, temporary, or

permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001).

       Deliberate indifference requires a two-part showing. First, Petitioner must establish that

he has a serious, unmet medical need. See Charles, 925 F.3d at 86. Second, Petitioner must

establish that Respondents acted with deliberate indifference to that need.

       Here, the first requirement is easily established. A serious medical need is one that “may

produce death, degeneration, or extreme pain.” Id. (quoting Hathaway v. Coughlin, 99 F.3d 550,

553 (2d Cir. 1996)). Petitioner’s rhabdomyolysis, if left untreated, “can lead to kidney damage

and death.” (Pet. ¶ 121.) Relatedly, Petitioner was also diagnosed with an abnormality in his

cardiac electrical conduction. (Id.) Standing alone, these conditions already present a risk of


                                                 3
“death, degeneration, or extreme pain.” Charles, 925 F.3d at 86 (quoting Hathaway, 99 F.3d at

553). But in the context of the COVID-19 epidemic, these conditions render Petitioner

peculiarly at risk of serious injury or death in the event he contracts COVID-19. (Pet. ¶ 97; see

also Dkt. No. 12-2 at 16 (enumerating “high-risk” categories for COVID-19).) Notably,

Respondents do not appear to dispute that Petitioner’s medical conditions place him in a high-

risk category for experiencing serious injury or death from COVID-19. (Dkt. No. 11 at 4.)

       Furthermore, Petitioner’s medical need remains unmet. The record indicates that

Respondents have not taken any action to address the particular risks that COVID-19 poses to

high-risk individuals like Petitioner. Rather, Respondents cite only generalized “proactive

measures to prevent detainees within its care from contracting and spreading the virus,”

including

               modifying the intake process for all incoming detainees and
               pre-screening of all newly admitted detainees prior to admission to
               the facility . . . ; suspending all contact and non-contact visits at the
               jail; dramatically increasing sanitation frequency in housing units at
               the jail; and screening of all employees and vendors who enter the
               jail.

(Dkt. No. 11 at 4.) These measures, however, are unresponsive to Petitioner’s specific medical

need — the risk posed by COVID-19 to high-risk individuals in particular. See, e.g., Coronel v.

Decker, No. 20-CV-2472, 2020 WL 1487274, at *5 (S.D.N.Y. Mar. 27, 2020) (“[The

government] has not isolated these high-risk individuals. It has not created special safety or

hygiene protocols for them or for staff interacting with them to follow. . . . And of course, it has

not released [Petitioner], even though doing so is within the agency’s sound discretion.”). Thus,

Petitioner has met the first requirement to state a claim for deliberate indifference.

       The second requirement is also met. To establish that Respondents acted with deliberate

indifference, Petitioner “can allege either that [they] knew” or that they “should have known” that



                                                  4
failing to provide the complained of medical treatment would pose a substantial risk to his

health.” Charles, 925 F.3d at 87. As an initial matter, Petitioner has established that

Respondents had actual knowledge of his serious, unmet medical condition. On March 24, 2020,

Petitioner submitted a letter to ICE detailing his medical needs and asserting, in particular, his

heightened risk for serious harm or death from COVID-19 due to his underlying heart

conditions. (Dkt. No. 12-2 at 59.) Respondents are therefore aware of Petitioner’s medical

condition and the particularized risk posed to them by COVID-19.

        Despite this knowledge, Respondents “can point to no specific action that [they have

taken] in direct response to this serious, unmet medical need.” Coronel, 2020 WL 1487274, at

*5. Respondents cite “proactive measures” like modification of the intake process and

increasing sanitation frequency. (Dkt. No. 11 at 4.) But even if such measures sufficed to meet

the medical needs of ordinary detainees, those measures “do nothing to alleviate the specific,

serious, and unmet medical needs of . . . high-risk [detainees].” Coronel, 2020 WL 1487274, at

*5; see Johnson v. Wright, 412 F.3d 398, 404 (2d Cir. 2005) (holding that even if a policy were

“generally justifiable . . . the application of the policy in [a particular] case could . . . amount[] to

deliberate indifference”). Nor is it clear that these measures are “generally justifiable.” As

courts in this Circuit have concluded, such measures are “patently insufficient” to protect any

detainees from infection absent “enforcement of requisite social distancing.” Basank v. Decker,

No. 20-CV-2518, 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26, 2020); see also Coronel, 2020

WL 1487274, at *5 (noting that “[n]one of these steps are adequate to mitigate the transmission

of the virus when there’s already documented community-based transmission, and spread of

coronavirus from staff, vendors, or contractors” (alteration in original)).




                                                    5
       In short, Respondents had actual knowledge of Petitioner’s serious, unmet medical need

and did nothing in response. The Court concludes that such facts state a substantial claim for

deliberate indifference. See Coronel, 2020 WL 1487274, at *6 (concluding petitioners were

likely to succeed on deliberate-indifference claim because the government failed to “introduce[]

any evidence of actions it took in response to the particular risk COVID-19 poses to high-risk

individuals like the Petitioners”); Basank, 2020 WL 1481503, at *5 (concluding petitioners were

likely to succeed on deliberate-indifference-claim because the government “could [not] provide

the Court with any information about steps taken to protect high-risk detainees like Petitioners”).

       B.      Extraordinary Circumstances

       Release under Mapp is appropriate only if “extraordinary circumstances . . . make

[immediately release] necessary to make the habeas remedy effective.” Mapp, 241 F.3d at 230

(quoting Iuteri v. Nardoza, 662 F.2d 159, 161 (2d Cir. 1981). “Severe health issues” are “the

prototypical . . . case of extraordinary circumstances that justify release pending adjudication of

habeas.” Coronel, 2020 WL 1487274, at *9. Such is the case here. Petitioner argues that he is

being subject to unconstitutional conditions of confinement — specifically, continued risk of

exposure to COVID-19 — and he seeks release so that he can avoid infection. “If Petitioner[]

were to remain detained, [he] would face a significant risk that [he] would contract COVID-

19 — the very outcome [he] seek[s] to avoid.” Id. Accordingly, immediate release is necessary

to “make the habeas remedy effective.” Mapp, 241 F.3d at 230 (quoting Iuteri, 662 F.2d at 161).

IV.    Conclusion

       For the foregoing reasons, Petitioner’s motion to compel immediate release pending

resolution of his habeas petition is GRANTED. The Court hereby orders Respondents to

immediately release Petitioner on reasonable conditions. The parties are ordered to meet and

confer and to propose reasonable bond conditions no later than April 1, 2020, at 1:00 p.m.


                                                 6
      The Clerk of Court is directed to close the motion at Docket Number 9.

      SO ORDERED.

Dated: April 1, 2020
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             7
